Law Offices Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 1933 Act Rule 485(b) 1933 Act File No. 333-146827 1940 Act File No. 811-22135 John Y. Kim 215-564-8020 December 12, 2011 VIA EDGAR Mr. Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Academy Funds Trust (the “Registrant”) File Nos. 333-146827 and 811-22135 Dear Mr. Howell: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to request the consent of the U.S. Securities and Exchange Commission (the “Commission”) to the withdrawal of the post-effective amendment (the “Amendment”) to the Registrant’s registration statement on Form N-1A filed with EDGAR submission type 485BPOS, which was accepted via the EDGAR system at 5:28 p.m. on December 9, 2011 (Accession No. 0001450791-11-000252).The Amendment was erroneously filed for the Registrant. Therefore, the Registrant respectfully requests the Commission’s consent to the withdrawal of Registrant’s Amendment (Accession No. 0001450791-11-000252) filed under the EDGAR submission type 485BPOS. If you have any questions, or require anything further regarding the request, please contact me at (215) 564-8020. Very truly yours, /s/ John Y. Kim John Y. Kim cc:Jonathan M. Kopcsik, Esq.
